                                             Case 4:21-cv-01086-PJH Document 5 Filed 03/10/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FAVORS,                                          Case No. 21-cv-01086-PJH
                                                        Plaintiff,
                                   8
                                                                                          ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     ,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           This case was opened when plaintiff wrote a letter to the court regarding prison

                                  14   conditions. In an effort to protect his rights, it was filed as a new case. Plaintiff was

                                  15   informed that he had not filed a complaint and was given twenty-eight days to do so. He

                                  16   also was sent a notice that he had not paid the filing fee or applied for leave to proceed in

                                  17   forma pauperis (“IFP”); again, he was allowed twenty-eight days to either pay the fee or

                                  18   file the application. A copy of the court’s form for applications to proceed IFP was

                                  19   provided with the notice.

                                  20           Plaintiff has filed a notice that he did not intend to initiate an action and seeks to

                                  21   dismiss this case. This case is therefore DISMISSED without prejudice pursuant to Fed.

                                  22   R. Civ. P. 41(a). No fee is due.

                                  23           IT IS SO ORDERED.

                                  24   Dated: March 10, 2021

                                  25

                                  26                                                                /s/ Phyllis J. Hamilton
                                                                                                  PHYLLIS J. HAMILTON
                                  27                                                              United States District Judge
                                  28
